Citation Nr: 0126457	
Decision Date: 11/16/01    Archive Date: 11/27/01

DOCKET NO.  00-10 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from March 1951 to March 
1953.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The appellant is service connected for a bilateral hearing 
loss disability.  During the pendency of the appeal, he 
submitted statements concerning his belief that he is 
entitled to service connection for a right middle ear 
disability that required insertion of a PE tube and service 
connection for tinnitus.  Based on the evidence in the 
record, it seems that the RO has not acted upon the claims.  
The Board refers the issue to the RO to take appropriate 
action with respect to these claims, as the Board does not 
have jurisdiction over this claim.  Absent a decision, a 
notice of disagreement, a statement of the case and a 
substantive appeal, the Board does not have jurisdiction of 
the issues.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993), Black v. Brown, 10 Vet. 
App. 279 (1997), Shockley v. West, 11 Vet. App. 208 (1998).  

Additional evidence was presented at the time of the 
appellant's testimony before the Board in July 2001 
accompanied by the appellant's waiver on the record of prior 
RO consideration of this evidence.  See 38 C.F.R. 
§§ 19.37(a), 20.1304(c) (2001). 


FINDING OF FACT

Bilateral hearing loss disability is manifested by an average 
pure tone threshold on the most recent VA examination of 55 
decibels on the right and 50 decibels on the left.  
Discrimination ability is 80 percent correct on the right and 
92 percent correct on the left.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.7, Part 4, 
Diagnostic Code 6100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for bilateral hearing loss disability was 
established in an April 1954 rating decision and the 
disability was assigned a 10 percent evaluation.  In an 
August 1957 rating decision the RO determined that the 
disability had improved and the evaluation was reduced to a 
noncompensable level.  The Board considered the appeal in 
April 1958 and denied an increased rating.  The instant 
appeal stems from a March 1998 rating decision that confirmed 
and continued a noncompensable evaluation for bilateral 
hearing loss disability.  The appellant testified before the 
Board in July 2001 that his hearing loss has worsened.  He 
used a hearing aid in his left ear and his directional 
hearing was very impaired.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the RO 
advised the appellant in March 2001 of the provisions of the 
newly enacted VCAA and based on the RO's actions, we hold 
that both the duty to notify and assist the appellant under 
the VCAA have been met.

The duty to notify the appellant and his representative of 
any information and evidence needed to substantiate and 
complete a claim has been met.  38 U.S.C.A. §§ 5102, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45620, 45632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  By virtue of 
the rating decisions issued in March 1998 and October 1999, 
and the Statement of the Case and Supplemental Statement of 
the Case issued during the pendency of this appeal, the 
appellant and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim for an increased rating.  In the March 
2001 VCAA notification letter, the RO specifically advised 
the appellant and his representative of the evidence 
necessary to substantiate his claim and noted the evidentiary 
defects existing in the claim.  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed. 

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant, in fact, it appears 
that all evidence identified by the appellant relative to 
this claim has been obtained and associated with the claims 
folder.  Service medical records were previously obtained and 
associated with the claims folder.  The appellant identified 
treatment at the VA Medical Center in Memphis and this 
evidence was obtained by the RO, including audiology 
evaluations.  An October 2000 audiology evaluation conducted 
by John Laurenzo, M. D. was made part of the record.  The 
appellant has not referenced any unobtained evidence that 
might aid in substantiating the claim or that might be 
pertinent to the bases of the denial of the claim.  

A hearing was conducted before the Board in July 2001 and a 
transcript associated with the claims folder.  At the time of 
the hearing, the appellant was informed of the evidence 
needed to substantiate his claim pursuant to 38 C.F.R. 
§ 3.103 (2000).

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45620, 45632 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)(4)).  The appellant was 
afforded VA examinations in October 1999 and January 2001 
that specifically addressed the question of the level of 
disability associated with service connected bilateral 
hearing loss.  We concluded based on the foregoing that VA 
has satisfied its duties to notify and to assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  Lay 
testimony is competent only when it regards the readily 
observable features or symptoms of injury or illness.  Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).  The appellant is 
competent to state that his condition is worse.  However, the 
training and experience of the medical personnel makes their 
findings more probative as to the extent of the disability.  
The Board assigns more probative value to the objective 
observations of trained medical personnel when compared to 
the subjective reports of interested parties. 

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiological tests 
in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service- connected defective hearing, the rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85 and Part 4, Diagnostic 
Code 6100 (2001).

The Board notes that the regulations governing hearing loss 
disabilities were amended in June 1999.  When a regulation 
changes after a claim has been filed but before the appeal 
process has been completed, the version most favorable to the 
claimant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  See 38 U.S.C.A. § 5110.  Although the Diagnostic 
Code provisions have changed, the general method for 
evaluating hearing loss disability have not except for the 
provisions of 38 C.F.R. § 4.86 (2001).  The Board has 
reviewed those criteria and determined that this appellant 
does not meet them.  In sum, in this case, the regulatory 
change has no effect on the outcome of the case.

On the authorized audiological evaluation in December 1997, 
pure tone thresholds, in decibels, were 61 on the right and 
20 on the left.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and of 96 
percent in the left ear.

An authorized audiological evaluation was conducted at the VA 
Medical Center in February 1998.  Pure tone thresholds, in 
decibels, were 35 on the right and 23 on the left.  Speech 
audiometry was not reported.

An authorized audiological evaluation was conducted at the VA 
Medical Center in September 1998.  Pure tone thresholds, in 
decibels, were 30 on the right and 25 on the left.  Speech 
audiometry was not tested.

On the authorized audiological evaluation conducted at the 
time of the VA examination in October 1999, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
30
30
35
35
LEFT
X
25
25
55
55

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 90 percent in the left ear.

On the authorized audiological evaluation conducted on VA 
examination in January 2001, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
50
45
55
70
LEFT
X
75
35
65
65

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 92 percent in the left ear.

The Court has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In this case, the 
numeric designations produce a noncompensable disability 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 6100.  The 
Board concludes that there is no conflict in the evidence.  
However, the preponderance of the evidence is against the 
claim, and an increased evaluation is not warranted.  The 
appellant's testimony does not serve a basis for the award of 
an increased evaluation.  38 U.S.C.A. § 5107, Lendenmann, 3 
Vet. App. at 349.  While the evidence confirms the 
appellant's contentions that there has been a worsening of 
his service connected bilateral hearing loss disability, a 
mechanical application of the numeric designations does not 
result in a compensable evaluation.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

Extraschedular consideration.

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2001).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  In this regard, the Board finds that the schedular 
criteria and currently assigned noncompensable evaluation for 
bilateral hearing loss disability is adequate as the case 
does not present an exceptional or unusual disability picture 
so as to render impractical the application of the regular 
schedular standards.  Competent, objective evidence of marked 
inference with employment or frequent periods of 
hospitalization for service connected hearing loss has not 
been shown.


ORDER

A compensable evaluation for bilateral hearing loss 
disability is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

